DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 2018/0136492, of record) in view of Houston (US 2020/0383831).
Regarding claim 1, An discloses an apparatus for harvesting electrical energy from a user blinking (see Fig 1), the apparatus comprising: a piezoelectric film attaching to user (see Fig 1; Para [0106]; piezoelectric layer 151 that attaches to eye see Fig 8B); a wire connecting the piezoelectric film to an electronic component (see Fig 4; Para [0108]; electrodes 152 and 153 may be formed of nanowires which connect to other electrical components).
The first embodiment of An does not disclose an antenna surrounding an eye of the user connecting to the electronic component. The first and second embodiments of An are related because both disclose devices to harvest energy from a blink.
An discloses an apparatus for harvesting electrical energy from a user blinking (see Fig 20); the apparatus comprising an antenna surrounding an eye of the user connecting to the electronic component (see Fig 20; Para [0146-0147]; antenna 839 surrounds eye of user connected to the electrical components of device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the first embodiment of An with the apparatus comprising an antenna surrounding an eye of the user connecting to the electronic component of the second embodiment of An for the purpose of improving the control of the device through proper communication with an eternal commuting device.
An does not disclose the device attached to an eyelid of a user. An and Houston are related because both disclose wearable electronic devices.
Houston discloses a wearable electronic device (see Fig 1) wherein the device is attached to an eyelid of a user (see Fig 5C; Para [0025, 0037]; at least part of device attached to eyelid).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify An with wherein the device is attached to an eyelid of a user for the purpose of improving the amount of energy recovered from movement of eyelid.
Regarding claim 2, An in view of Houston discloses the apparatus of claim 1 (An: see Fig 1). An in view of Houston does not disclose further comprising: a smart contact lens in the eye of the user, wherein the smart contact lens receives wirelessly transmitted energy from the antenna surrounding the eye of the user. An in view of Houston and a third embodiment of An are related because both disclose wearable apparatuses. 
An discloses an apparatus for harvesting electrical energy from a user blinking (see Figs 26 and 35); further comprising: a smart contact lens in the eye of the user (see Fig 26 and 35; Para [0195]; contact lens is on eye of user), wherein the smart contact lens receives wirelessly transmitted energy from the antenna surrounding the eye of the user (see Figs 26 and 35; Para [0195]; wireless power transmitted via communicator of external device; embodiment 2 discloses antenna surrounding eye).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the first embodiment of An in view of Houston with further comprising: a smart contact lens in the eye of the user, wherein the smart contact lens receives wirelessly transmitted energy from the antenna surrounding the eye of the user of the third embodiment of An for the purpose of improving the control of the device through proper communication with an eternal commuting device.
Regarding claim 3, An in view of Houston discloses the apparatus of claim 1 (An: see Fig 1), wherein the piezoelectric film attaching to the eyelid of the user generates electrical energy from a movement of the piezoelectric film when the user blinks (An: see Fig 4; Para [0111]; movement of piezoelectric layer generates electrical energy).
Regarding claim 4, An discloses the apparatus of claim 3 (An: see Fig 1), wherein the movement of the piezoelectric film when the user blinks induces a strain in the piezoelectric film to generate the electrical energy in the piezoelectric film (An: see Fig 7-9; Para [0111]; movement of film when user blinks induces a pressure on film generating electrical energy).
Regarding claim 6, An in view of Houston discloses the apparatus of claim 3 (An: see Fig 35), wherein the electronic component provides an ability to wirelessly transmit the electrical energy generated from the movement of the piezoelectric film when the user blinks to a smart contact lens worn by the user (An: see Fig 35; Para [0195]; an external device has a wireless power transmission module and a contact lens has a wireless power reception module).
Regarding claim 7, An in view of Houston discloses the apparatus of claim 1 (An: see Fig 1), wherein the electronic component is a microelectromechanical system (An: see Fig 1; Para [0103]; Piezoelectric element 150 considered a micro electric mechanical system).
Regarding claim 8, An in view of Houston discloses the apparatus of claim 1 (An: see Fig 20), wherein the electronic component includes a wireless transmitter (An: see Fig 20; Para [0146-0147]; communicator 838 transmits information detected by sensor to external device)
Regarding claim 11, An discloses an apparatus for harvesting electrical energy from a user blinking (see Fig 1), the apparatus comprising: a piezoelectric film attaching to a user (see Fig 1; Para [0106]; piezoelectric layer 151 that attaches to eye see Fig 8B); a wire connecting the piezoelectric film to an electronic component (see Fig 4; Para [0108]; electrodes 152 and 153 may be formed of nanowires which connect to other electrical components). 
An does not disclose wherein the device is attached to an eyelid of a user. An and Houston are related because both disclose wearable electronic devices.
Houston discloses a wearable electronic device (see Fig 1) wherein the device is attached to an eyelid of a user (see Fig 5C; Para [0025, 0037]; at least part of device attached to eyelid).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify An with wherein the device is attached to an eyelid of a user for the purpose of improving the amount of energy recovered from movement of eyelid.
Regarding claim 13, An in view of Houston discloses the apparatus of claim 11 (An: see Fig 1), wherein the piezoelectric film attaching to the eyelid of the user generates electrical energy from a movement of the piezoelectric film when the user blinks (An: see Fig 4; Para [0111]; movement of piezoelectric layer generates electrical energy).
Regarding claim 19, An discloses a method for harvesting electrical energy when a user blinks (see Fig 1), the method comprising: receiving, by an electronic component, electrical energy generated by a piezoelectric film attached to an eyelid of a user (see Fig 1; Para [0094]; piezoelectric element 150 transmits electricity to rectifying circuit 160). An does not transmitting, by the electronic component, the electrical energy to a pair smart contact lenses worn by the user and device attached to an eyelid of a user. The first and second embodiments of An are related because both disclose methods to harvest energy from a blink.
An discloses an method for harvesting electrical energy from a user blinking (see Fig 35); transmitting, by the electronic component, the electrical energy to a pair smart contact lenses worn by the user (see Fig 35; Para [0195]; electrical transmitter of external device see Fig 20 transmits energy to contact lens).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the first embodiment of An with transmitting, by the electronic component, the electrical energy to a pair smart contact lenses worn by the user of An for the purpose of improving the control of the device through proper communication with an eternal commuting device. Either embodiment of An does not disclose the device attached to an eyelid of a user. An and Houston are related because both disclose methods of using wearable electronic devices.
Houston discloses a method of using a wearable electronic device (see Fig 1) wherein the device is attached to an eyelid of a user (see Fig 5C; Para [0025, 0037]; at least part of device attached to eyelid).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify An with wherein the device is attached to an eyelid of a user for the purpose of improving the amount of energy recovered from movement of eyelid.
Regarding claim 20, An in view of Houston discloses the method of claim 19 (An: see Fig 1), wherein the electrical energy, generated when the user blinks, is received from a wire attaching the piezoelectric film to by the electronic component (An: see Fig 1; Para [0094]; piezoelectric element 150 transmits electricity to rectifying circuit 160 via electrical connections), and wherein the electronic component wirelessly transmits the electric energy to the pair of smart contact lens (An: see Fig 35; Para [0195]; electrical transmitter of external device see Fig 20 transmits energy to contact lens).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over An (US 2018/0136492, of record) in view of Houston (US 2020/0383831) as applied to claim 1 above, further in view of Torii (US 2005/0127795).
Regarding claim 5, An in view of Houston discloses the apparatus of claim 1 (An: see Fig 1). An in view of Houston does not disclose wherein one of a solder joint, a gold-to-gold joint, a wirebond, a braze, or a conductive adhesive connects the wire to the piezoelectric film and to the electronic component. An in view of Houston and Torii are related because both disclose electronic apparatuses with piezoelectric films.
Torii discloses an electronic apparatus with a piezoelectric film (see Fig 1), wherein one of a solder joint, a gold-to-gold joint, a wirebond, a braze, or a conductive adhesive connects the wire to the piezoelectric film and to the electronic component (see Fig 2E; Para [0075]; wire 7 is connected using a conductive adhesive to a first electrode film of the piezoelectric element). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify An in view of Houston with wherein one of a solder joint, a gold-to-gold joint, a wirebond, a braze, or a conductive adhesive connects the wire to the piezoelectric film and to the electronic component of Torii for the purpose of improving the electrical connection between components so as to prevent any loss of power.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over An (US 2018/0136492, of record) in view of Houston (US 2020/0383831) as applied to claim 1 above, further in view of Uland (US 2018/0253632).
Regarding claim 9, An in view of Houston discloses the apparatus of claim 1 (see Fig 1). An in view of Houston does not disclose wherein the antenna is composed of a silver nanoparticle containing ink that is inkjet printed on a paper substrate and selectively laser sintered. An in view of Houston and Uland are related because both disclose electronic apparatuses with antennas. 
Uland discloses an electronic apparatus with an antenna (see Fig 1); wherein the antenna is composed of a silver nanoparticle containing ink that is inkjet printed on a paper substrate and selectively laser sintered (see Fig 1; Para [0054,0062,0069]; antenna may be formed on a paper substrate with silver ink that has be selectively laser sintered)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify An in view of Houston with wherein the antenna is composed of a silver nanoparticle containing ink that is inkjet printed on a paper substrate and selectively laser sintered of Uland for the purpose of miniaturizing the antenna size so as to fit in the device’s confined space.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over An (US 2018/0136492, of record) in view of Houston (US 2020/0383831) as applied to claim 1 above, further in view of Jesiek (US 6,010,216).
Regarding claim 10, An in view of Houston discloses the apparatus of claim 1 (see Fig 1). An in view of Houston does not disclose wherein the antenna connected by the wire to the electronic component is on a back side of a frame of a pair of glasses, and wherein the electronic component is attached to the back side of the frame of the pair of glasses and electrically connected by to the piezoelectric film. An in view of Houston and Jesiek are related because both disclose wearable electronic apparatuses. 
Jesiek discloses a wearable electronic apparatus (see Fig 1) wherein the antenna connected by the wire to the electronic component is on a back side of a frame of a pair of glasses (see Fig 3; Col 4, line 12- 32; antenna 11connected to wires is on the back of a frame of a pair of glasses), and wherein the electronic component is attached to the back side of the frame of the pair of glasses and electrically connected by to the piezoelectric film (see Fig 3; Col 4, lines 12-32; back of frame has multiple components and are electrically connected; An discloses the electrically being connected to piezoelectric film).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify An in view of Houston wherein the antenna connected by the wire to the electronic component is on a back side of a frame of a pair of glasses, and wherein the electronic component is attached to the back side of the frame of the pair of glasses and electrically connected by to the piezoelectric film of Jesiek for the purpose of improving the electrical connections of the device.
Claims 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 2018/0136492, of record) in view of Houston (US 2020/0383831) as applied to claim 1 above, further in view of Pugh (US 2017/0354326).
Regarding claim 12, An in view of Houston discloses the apparatus of claim 11 (An: see Fig 1), further comprising: a pair of smart contact lens in an eye of the user (An: see Fig 1; Para [0094]; a pair of smart contact lenses 100) and electronic component attached to the eyelid of the user (see Fig 5C; Para [0025, 0037]; at least part of device attached to eyelid). An does not disclose wherein the smart contact lens receives ultrasonically transmitted energy from the electronic component attached to the eyelid of the user. An in view of Houston and Pugh are related because both disclose wearable electronic apparatuses. 
Pugh discloses a wearable electronic apparatus (see Fig 2B) wherein the smart contact lens receives ultrasonically transmitted energy from the electronic component (see Fig 2B; Para [0090]; smart contact lens receives ultrasound waveform that has energy from a transmitted device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify An in view of Houston with wherein the smart contact lens receives ultrasonically transmitted energy from the electronic component attached to the eyelid of the user of Pugh for the purpose of adequate transfer of energy in a reliable manner. 
Regarding claim 14, An in view of Houston discloses the apparatus of claim 11 (An: see Fig 1). An does not disclose wherein the electronic component provides an ability to send the electrical energy, generated from the movement of the piezoelectric film when the user blinks, ultrasonically to the smart contact lens. An in view of Houston and Pugh are related because both disclose wearable electronic apparatuses. 
Pugh discloses a wearable electronic apparatus (see Fig 2B) wherein the electronic component provides an ability to send the electrical energy, generated from the movement of the piezoelectric film when the user blinks, ultrasonically to the smart contact lens (see Fig 2B; Para [0090]; smart contact lens receives ultrasound waveform that has energy from a transmitted device 292 from an external device 290; An discloses energy generated from movement of film).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify An in view of Houston with wherein the electronic component provides an ability to send the electrical energy, generated from the movement of the piezoelectric film when the user blinks, ultrasonically to the smart contact lens of Pugh for the purpose of adequate transfer of energy in a reliable manner. 
Regarding claim 15, An in view of Houston and Pugh discloses the apparatus of claim 14 (Pugh: see Fig 2B), wherein the electronic component includes an ultrasonic transmitter (Pugh: see Fig 2B; Para [0092]; communications component 202 includes a transmitter and receiver for ultrasound).
Regarding claim 16, An in view of Houston and Pugh discloses the apparatus of claim 15 (An: see Fig 1), wherein the electronic component is a microelectromechanical system (An: see Fig 1; Para [0106]; piezoelectric device is a microelectromechanical system).
Regarding claim 17, An in view of Houston and Pugh discloses the apparatus of claim 15 (An: see Fig 1), wherein the electronic component is in direct contact with the user's eyelid to send ultrasonic waves through the eyelid of the user and an eye of the user to a sensor in a smart contact lens worn by the user (Houston: see Fig 5C; Para [0025, 0037]; Houston discloses device attached to eyelid; Pugh discloses a smart contact lens receiving ultrasound waveform that has energy from a transmitted device 292 from an external device 290).
Regarding claim 18, An in view of Houston and Pugh discloses the apparatus of claim 17 (An: see Fig 1), wherein the electrical component uses the ultrasonic waves to send electrical energy captured by the piezoelectric film when the user blinks to the smart contact lens (Pugh; See Fig 2B; Para [0092]; Pugh discloses a smart contact lens receiving ultrasound waveform that has energy from a transmitted device 292 from an external device 290; An discloses the electrical energy capture by piezoelectric film in Para [0106]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gandhi (US 2017/0042480) discloses a device that comprises a smart contact lens with an energy harvesting unit containing a piezoelectric film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872         

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872